Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 10/8/21.  As directed by the amendment: claims 1-2, 5, 7, 9, 12, and 14 have been amended, claims 4, 6, 8, and 15-17 have been cancelled, and claims 21-22 have been added.  As such, claims 1-3, 5, 7, 9-14, and 18-22 are pending in the instant application.

Claim Objections
Claim 9 is objected to because of the following informalities:  the language “breath rate control comprises” (line 2) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –breath rate control device comprises--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “minimum lung size control device configured to allow a user to set …” in claim 1 line 13 and claim 12 line 9; “maximum lung size control device configured to allow a user to set …” in claim 1 line 15 and claim 12 line 11; “breath rate control device configured to allow a user to control …” in claim 1 line 17 and claim 12 line 13; and air supply component configured to inflate …” in claim 12 line 7 and claim 22 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnott (2016/0310694) in view of Barr (2015/0027443), Madsen (2004/0221852), and Estes et al. (7,770,578).
Regarding claim 1, Arnott shows a system (see Fig. 1-6 for example) including an airflow generator 9 (see para. 0040); a valve 16 including a first port pneumatically coupled to the airflow generator (see Fig. 1, first port 16a); a second port configured to be in pneumatic communication with at least one of a synthetic lung or a real lung (see Fig. 1, second port 16b connected to lung via patient interface 20); and a third port for venting (see Fig. 1, third port 16d, see para. 0039 and 0043 for example); and a controller configured to cause the valve to alternate between connecting the first port to the second port and the second port to the third port (see Fig. 1-2, para. 0039, controller 12, see para. 0043 regarding connection of the ports).  Arnott discloses an airflow generator (see para. 0040, air flow generator 9), but is silent as to the air flow generator explicitly being a pneumatic pump; however, Barr teaches a similar system which includes a pneumatic pump as the airflow generator (see Barr para. 0002 and 0010, pneumatic pump 27).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arnott device’s airflow generator to be a pneumatic pump, as taught by Barr, as this is a well-known type of airflow generator and would have been obvious substitution of one known element for another.  The modified Arnott system is silent as to including a sealable access port configured to be located between the second port and the at least one of the synthetic lung or the real lung, the port configured to allow a medical device to pass therethrough; however, Madsen teaches a similar system which includes a fitting including a sealable access port configured to allow a medical device to pass therethrough and located between an outlet port of an air supply device and a synthetic or real lung (see Madsen Fig. 2, fitting defined by elements 
Regarding claim 10, the modified Arnott system includes a fitting including a first opening configured to be coupled to the synthetic or real lung; a second opening coupled to the second port of the valve; and a third opening, wherein the synthetic or real lung is connected to the first opening, the fitting is configured to allow a medical device to pass into the synthetic or real lung via the first and third openings (see Madsen Fig. 2, fitting defined by elements 10 and 30, second opening 64 is connected to air supply device, i.e. the second port of valve of Arnott, see para. 0057; first opening 62 coupled to the 
Regarding claim 11, the modified Arnott device includes an air lock device coupled to the third opening (see Madsen Fig. 2, air lock device being either valve 32 or element 106/104).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnott, Barr, Madsen, and Estes as applied to claim 1 above, and further in view of Darwood (2020/0164166).
Regarding claim 2, the modified Arnott system includes a pressure sensor configured to generate a pressure value and send the value to the controller, the sensor located between the second port and the lung (see Arnott Fig. 1 and para. 0043, sensor 18), but is silent as to the controller instructing the valve to connect the ports according to whether the pressure drops below the minimum air pressure threshold value and the pressure value going above the maximum air pressure threshold value (note the modified Arnott device, in particular Estes, monitors flow values); however, Darwood teaches a similar system which controls valve positioning based on pressure thresholds (see Darwood para. 0020-0021, 0060, and 0090 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Arnott system to control the valve based on pressure, as taught by Darwood, as pressure control ventilation is well-known in the art and would provide limits on the pressure the lung receives.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnott, Barr, Madsen, and Estes as applied to claim 1 above, and further in view of Darwood and Chalvignac et al. (2013/0008444).
Regarding claim 3, the modified Arnott system includes a pressure sensor configured to generate a pressure value and send the value to the controller (see Arnott Fig. 1 and para. 0043, sensor .

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnott, Barr, Madsen, and Estes as applied to claim 1 above, and further in view of Greenberg (4,437,461).
Regarding claim 5, the modified Arnott device is silent as to the minimum lung size control device being at least one of a potentiometer or a digital switch; however, Greenberg teaches a similar device which includes a potentiometer type control device (see Greenberg col. 10 ln. 65 through col. 11 ln. 11).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Arnott system’s control device to be a potentiometer, as taught by Greenberg, as this is a well-known type of control device and would have been obvious substitution of one known element for another.
Regarding claim 7, the modified Arnott device is silent as to the maximum lung size control device being at least one of a potentiometer or a digital switch; however, Greenberg teaches a similar device which includes a potentiometer type control device (see Greenberg col. 10 ln. 65 through col. 11 ln. 11).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 9, the modified Arnott system is silent as to the breath rate control device being at least one of a potentiometer or a digital switch; however, Greenberg teaches a similar device which includes a potentiometer type control device (see Greenberg col. 10 ln. 65 through col. 11 ln. 11).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Arnott system’s pump speed control device to be a potentiometer, as taught by Greenberg, as this is a well-known type of control device and would have been obvious substitution of one known element for another.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al. (2011/0065169) in view of Estes.
Regarding claim 12, Steen discloses a device (see Fig. 1-2 and 14 for example) which includes a housing (see Fig. 14 for example which shows a housing) including a platform configured to receive at least one of a synthetic lung or a real lung and being at the same pressure as a surrounding environment (see Fig. 1-2 and 14 and para. 0033, platform 23, see para. 0033-0040) with one or more internal cavities (see Fig. 1-2 and 14).  Steen teaches an air supply component configured to inflate the lung with positive pressure (see para. 0037), but is silent as to this being located within the one or more internal cavities; however, it would have been obvious to one of ordinary skill in the art to modify the housing to include a cavity for housing the air supply component in order to provide a more compact system and making such an integral system would have been obvious to one of ordinary skill in the art.  See MPEP 2144.04 V B.  The modified Steen is silent as to including a minimum lung size control device configured to allow a user to set a minimum air pressure threshold value for the controller, a maximum lung size control .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen and Estes as applied to claim 12 above, and further in view of Arnott and Barr.
Regarding claim 13, the modified Steen device is silent as to the air supply component including the claimed features; however, Arnott shows an air supply component (see Fig. 1-6 for example) including an airflow generator 9 (see para. 0040); a valve 16 including a first port pneumatically coupled to the airflow generator (see Fig. 1, first port 16a); a second port configured to be in pneumatic communication with at least one of a synthetic lung or a real lung (see Fig. 1, second port 16b connected to lung via patient interface 20); and a third port for venting (see Fig. 1, third port 16d, see para. 0039 and 0043 for example); and a controller configured to cause the valve to alternate between connecting the first port to the second port and the second port to the third port (see Fig. 1-2, para. 0039, controller 12, see para. 0043 regarding connection of the ports).  Arnott discloses an airflow generator (see para. 0040, air flow generator 9), but is silent as to the air flow generator explicitly being a pneumatic pump; however, Barr teaches a similar system which includes a pneumatic pump as the airflow generator (see Barr para. 0002 and 0010, pneumatic pump 27).  Thus it would have been obvious to one of ordinary .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen, Estes, Arnott, and Barr as applied to claim 13 above, and further in view of Darwood.
Regarding claim 14, the modified Steen system includes a pressure sensor configured to generate a pressure value and send the value to the controller, the sensor located between the second port and the lung (see Arnott Fig. 1 and para. 0043, sensor 18), but is silent as to the controller instructing the valve to connect the ports according to whether the pressure drops below a first pressure threshold value and the pressure value going above the second air pressure threshold value (note the modified Steen device, in particular Estes, monitors flow values); however, Darwood teaches a similar system which controls valve positioning based on pressure thresholds (see Darwood para. 0020-0021, 0060, and 0090 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Steen system to control the valve based on pressure, as taught by Darwood, as pressure control ventilation is well-known in the art and would provide limits on the pressure the lung receives.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen, Estes, Arnott, Barr, and Darwood as applied to claim 14 above, and further in view of Madsen.
Regarding claim 18, the modified Steen system is silent as to further including a fitting including a first opening configured to be coupled to the synthetic/real lung; a second opening coupled to the 
Regarding claim 19, the modified Steen device further includes an air lock device coupled to the third opening (see Madsen Fig. 2, air lock device being either valve 32 or element 106/104).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen, Estes, Arnott, Barr, and Darwood as applied to claim 14 above, and further in view of Chalvignac.
Regarding claim 20, the modified Steen device teaches the controller controlling the valve positioning based on pressure threshold values (Darwood para. 0020-0021, 0060, and 0090 for example), but is silent as to including a fourth port for venting; however, Chalvignac teaches a similar system which includes providing a port for venting and using the airflow generator vent to cool the motor of the generator (see Chalvignac Fig. 7 and para. 0081).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Arnott system to include a port for venting, as taught by Chalvignac, in order to cool the airflow generator.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen and Estes as applied to claim 12 above, and further in view of Madsen.
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Madsen.
Regarding claim 22, Steen discloses a device (see Fig. 1-2 and 14 for example) which includes a housing (see Fig. 14 for example which shows a housing) including a platform configured to receive at least one of a synthetic lung or a real lung and being at the same pressure as a surrounding environment (see Fig. 1-2 and 14 and para. 0033, platform 23, see para. 0033-0040) with one or more internal cavities (see Fig. 1-2 and 14).  Steen teaches an air supply component configured to inflate the lung with positive pressure (see para. 0037), but is silent as to this being located within the one or more internal cavities; however, it would have been obvious to one of ordinary skill in the art to modify the housing to include a cavity for housing the air supply component in order to provide a more compact system and making such an integral system would have been obvious to one of ordinary skill in the art.  See MPEP 2144.04 V .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.